PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/632,650
Filing Date: 21 Jan 2020
Appellant(s): THE REGENTS OF THE UNIVERSITY OF MICHIGAN



__________________
Cagri Giray Besirli
Kevin P. Pipe
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/27/22.

Every ground of rejection set forth in the Office action dated 03/03/2022 from which the appeal is taken is being maintained by the examiner. 
Examiner would like to correct the title of the rejection on page 2 of the Final Rejection 03/03/2022.  Claims 17-18 & 21 omitted to include in the title of the rejection.  However, claims 17-18 & 21 addressed in the body of the 102(a)(1) rejection as being anticipated by Shock’519.  Please see pages 4-5 of the Final Rejection 03/03/2022.  It is note that there is no new ground of rejection has been made in this Examiner’s Answer. 

    PNG
    media_image2.png
    240
    751
    media_image2.png
    Greyscale


The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Correction: Claims 1-5, 10-11, 13-15, 17-18 & 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shock (US 3,942,519).
Regarding claim 1, Shock discloses a device (a cryogenic instrumentation), see abstract and Figs. 6-6C, for capable of producing anesthesia or analgesia at an ocular tissue site, the device comprising: a cooling system (cryogenic instrumentation including probe 135, see abstract), in Figs. 6-6C, having a target-tissue-contacting cooling element 136/137; 
Note: The term “system” defined as: any assembly of electronic, electrical or mechanical component with interdependent function, usually forming a self-contained unit, see https://www.thefreedictionary.com; the term “system” defined as: a regularly interacting or interdependent group of items forming a unified whole, see https://www.merriam-webster.com. In other words, at least two or more interdependent or components forming as a system. 
In this case, the Figs. 6-6C only show the probe 135 called as a freezing means. However, the probe 135 by itself cannot become or perform as a freezing means. In other words, the freezing means 135 is a component of a cooling system.  Therefore, the freezing means 135 must be inherently incorporated with a cryogenic instrument system or cooling system to freeze the cataract lens.  Beside the probe 135, the cryogenic instrument system or cooling system is inherently to include at least a refrigerant supply delivery into the probe 135 (via tubing) so that the probe 135 can become or act as the freezing means.  Therefore, the cryogenic instrumentation (including the refrigerant supply and tubing) must be incorporated with the probe/freezing means 135 and fair enough to call as a cooling system in Shock. 
Shock further discloses that wherein the target-tissue-contacting cooling element 136/137 is configured to have a temperature ranging from 0 to -30 °C (e.g. -50°C = -45.6°C; or -40°F = - 40°C, col. 11, lines 64-68) for an application time of 30 seconds or less (e.g. up to 30 seconds, col. 11, lines 47-51).  
Regarding claim 2, wherein the cooling element is configured to have a temperature ranging from 
-5 to -20oC (e.g. within the ranges of -50°C = -45.6°C; or -40°F = - 40°C, col. 11, lines 64-68).  
Regarding claims 3-4, wherein the application time ranges from 5 to 30 seconds, as required in claim 3, and from 10-20 seconds, as required in claim 4.  In this case, Shock discloses that the application time up to 30 seconds, col. 11, lines 47-51.  In other words, the application time in Shock is within the period of time as required in the claimed invention.  
Regarding claim 5, wherein the cooling element is configured to have a temperature of about -10 °C ((e.g. within the ranges of -50°C = -45.6°C; or -40°F = - 40°C, col. 11, lines 64-68) for an application time of about 10 seconds (e.g. up to 30 second, col. 11, lines 47-51).  
Regarding claim 10, wherein the device is configured to treat a subject for an ocular disease (cataract removal).  
Regarding claim 11, Shock discloses a method of producing anesthesia or analgesia at an ocular tissue site of a subject, the method comprising: contacting an ocular tissue site 102 (Figs. 6A-6C) with a device (cryogenic instrumentation, see abstract) comprising a cooling system (the cryogenic instrument including a probe 135, see Note below).
Note: The term “system” defined as: any assembly of electronic, electrical or mechanical component with interdependent function, usually forming a self-contained unit, see https://www.thefreedictionary.com; the term “system” defined as: a regularly interacting or interdependent group of items forming a unified whole, see https://www.merriam-webster.com. In other words, at least two or more interdependent or components forming as a system. 
In this case, the Figs. 6-6C only show the probe 135 called as a freezing means. However, the probe 135 by itself cannot become or perform as a freezing means. In other words, the freezing means 135 is a component of a cooling system.  Therefore, the freezing means 135 must be inherently incorporated with a cryogenic instrument system or cooling system to freeze the cataract lens.  Beside the probe 135, the cryogenic instrument system or cooling system is inherently to include at least a refrigerant supply delivery into the probe 135 (via tubing) so that the probe 135 can become or act as the freezing means.  Therefore, the cryogenic instrumentation (including the refrigerant supply and tubing) must be incorporated with the probe/freezing means 135 and fair enough to call as a cooling system in Shock. 
Shock further discloses that the cooling system having a target-tissue-contacting cooling element 136/137 having a temperature ranging from 0 to -30 °C (e.g. -50°C = -45.6°C; or -40°F = - 40°C, col. 11, lines 64-68) for an application time of 30 seconds or less (e.g. up to 30 second, col. 11, lines 47-51) so as to produce anesthesia or analgesia at the ocular tissue site.  
Regarding claim 13, wherein the method is employed in a method for treating the subject for an ocular disease (cataract removal).  
Regarding claim 14, wherein the method further comprises administering a therapeutic agent 22 to the subject via the ocular tissue site, Fig. 10.  
Regarding claim 15, wherein the subject is a human, see abstract.
Regarding claim 17, wherein the target-tissue-contacting cooling element 136/137 is configure to contact an ocular surface 110.
Regarding claim 18, the limitation “wherein the target-tissue-contacting cooling element is configured to contact an ocular surface to produce anesthesia or analgesia at the ocular surface” is a functional limitation and only requires to perform of function. The current application states that: a cooling element having a temperature ranging from 0 to -30oC so as to produce anesthesia or analgesia at the ocular tissue site.  Similarly, the target-tissue-contacting cooling element 136/137 in Shock provides a temperature ranging from 0 to -30oC and therefore, to produce anesthesia or analgesia at the ocular tissue site. 
Regarding claim 21, the cooling element 136/137 comprises a cooling tip 136.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shock (US 3,942,519) in view of Hed (US 5,139,496).
Shock discloses all the claimed subject matter as required in the claimed invention except for the cooling system is selected from the group consisting of: a thermoelectric cooling system, a liquid evaporation cooling system, a solid sublimation cooling system, a solid melting cooling system, a Joule-Thompson cooling system, a thermodynamic cycle cooling system, an endothermic reaction cooling system and a low-temperature substance cooling system.  
It is well-known in the art that the cooling system can be selected to one of the systems above for maintaining of the temperature of the cryogenic probe.
Similarly, Hed discloses a freeze catheter/probe system comprising: a cooling system includes a cooling element (located inside the catheter 10, in Fig. 1; or elements 141 & 142 in Figs. 6A-6B); wherein the cooling system is selected from the group of a thermoelectric cooling system, Figs. 6A-6B, col. 12, line 7-col. 13, and line 18.
Since Shock and Hed are both from the same field of endeavor (e.g. ultrasonic freeze catheter/probe), the purpose disclosed by Hed would have been recognized in the pertinent art of Shock.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the cooling/freezing device of Shock with providing cooling system of a freeze probe formed of a thermoelectric cooling system, as taught by Hed, in order to freeze the probe in desired temperature quickly. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shock (US 3,942,519).
Shock discloses all the claimed subject matter as required except for the limitation that wherein the cooling element includes an ocular tissue contacting surface having an area ranging from 3 to 60 mm2; or the area ranges from 12 to 40 mm2.  
It would have been obvious to one having ordinary skill in the art, prior to the effective filling date of the claimed invention was made to obtain a contact surface area ranging from 3 to 60 mm2; or the area ranges from 12 to 40 mm2, as listed above, since it has been held that these values of a result effective variable involves only routine skill in the art, for example: depending on the treatment of each patient and the contact surface area being selected or determined by a physician.

Claims 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lisenbee et al. (US 3,993,075) in view of Shock (US 3,942,519).
Regarding claims 11 & 15, Lisenbee discloses a method of producing anesthesia or analgesia at the eye tissue (or capable of treating at an ocular tissue site for cataract extraction, col. 1, lines 10-18 and col. 4, lines 50-52) of a human, the method comprising: 
contacting an ocular tissue for cataract extraction or removal of foreign material from the vitreous humor, col. 4, lines 44-52) with a device 10 comprising a cooling system (including a cartridge 18 & probe 14) having a target-tissue-contacting cooling element 14a having a temperature ranging from 0 to -30oC, col. 4, lines 45-48.
Lisenbee does not disclose an application time of 30 seconds or less at the ocular tissue site.
Shock discloses that using method and a device for cataract removal procedure comprising: a target-tissue contacting cooling element 136/137 inserting at an ocular tissue site 102 for approximately 10 to 60 seconds or up to 30 seconds of contact with the lens is more than sufficient to effect the freezing of the nucleus of the lens, col. 11, lines 39-58. 
     	It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the method of Lisenbee with performing an application time of 30 seconds or less, as taught by Shock, in order to effect the freezing of the nucleus of the lens so that producing anesthesia or analgesia at the ocular tissue site. 
	Regarding claim 13, Lisenbee in view of Shock discloses that the method is employed in a method for treating the subject for an ocular disease, i.e. cataract.
	Regarding claim 14, Lisenbee in view of Shock discloses all the claimed subject matter as required. Shock also discloses that the method further comprises administering a therapeutic agent 22 to the subject for an ocular disease, see Figs. 1 & 10.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the method of Lisenbee in view of Shock with including a method of administering a therapeutic agent 22 to the subject for an ocular disease, as taught by Shock, in order to minimize recovery time. 

	
Claims 16-18 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lisenbee et al. (US 3,993,075) with evidence Shock (US 3,942,519).
Regarding claims 16 & 21, Lisenbee discloses a device 10 for producing anesthesia or analgesia at eye area, see abstract (or capable of treating at ocular tissue site, as for intended use purpose), the device 12 comprising: a cooling system (a whole unit 10 in Fig. 1, e.g. including a cartridge 18, a probe 14) having a target-tissue-contacting cooling element 14/14a configured to have a temperature ranging from 0 to -30oC, col. 4, lines 46-48.
With regarding the limitation “for an application time of 30 second or less” is a method step in the device claim, therefore, the limitation above is considered as functional limitation or for intended use purpose or depending on treatment, as determined by a physician.  In this case, Lisenbee states that the probe tip 14a cools to the desired working temperature, e.g., -30oC and will remain at that temperature for at least 3-5 minutes, col. 4, lines 48-50.  Therefore, the cooling element 14a is capable of using an application time of 30 seconds or less within the desired temperature -30oC.
The device 10 is a handheld device; the cooling element 14a comprises a cooling tip14a. 
Note: Shock is one of evidences to support that the target-tissue-contacting cooling element 136/137 is configured to have a temperature ranging from 0 to -30oC for an application time of 30 seconds or less.  Similarly, the cooling element 14a is capable of using an application of 30 seconds or less within the desired temperature -30oC.
Regarding claim 17, Lisenbee discloses a device 10 for producing anesthesia or analgesia at eye area, see abstract (or capable of treating at ocular tissue site, as for intended use purpose), the device 12 comprising: a cooling system (a whole unit 10 in Fig. 1, e.g. including a cartridge 18, a probe 14) having a target-tissue-contacting cooling element 14/14a configured to have a temperature ranging from 0 to -30oC, col. 4, lines 46-48.
With regarding the limitation “for an application time of 30 second or less” is a method step in the device claim, therefore, the limitation above is considered as functional limitation or for intended use purpose or depending on treatment, as determined by a physician.  In this case, Lisenbee states that the probe tip 14a cools to the desired working temperature, e.g., -30oC and will remain at that temperature for at least 3-5 minutes, col. 4, lines 48-50.  Therefore, the cooling element 14a is capable of using an application of 30 seconds or less within the desired temperature -30oC.
Note: Shock is one of evidences to support that the target-tissue-contacting cooling element 136/137 is configured to have a temperature ranging from 0 to -30oC for an application time of 30 seconds or less.  Similarly, the cooling element 14a in Lisenbee is capable of using an application time of 30 seconds or less within the desired temperature -30oC.
With regarding the limitation “wherein the target-tissue-contacting cooling element is configured to contact an ocular surface” in claim 17 is considered as a functional limitation and only requires to perform of a function.  In this case, the device 10 can be used in the eye area (e.g. cataract removal operation) and therefore, the cooling element 14a in Lisenbee is capable of contacting an ocular surface.  
In addition, Shock is one of example to teach that the target-tissue-contacting cooling element 136/137 is configured to contact an ocular surface.   Therefore, a person skilled in the art would recognize that the target-tissue-contacting cooling element 14a in Lisenbee is capable of contacting an ocular surface.
Regarding claim 18, similar to the rejection of claim 17 above, the limitation “wherein the target-tissue-contacting cooling element is configured to contact an ocular surface to produce anesthesia or analgesia at the ocular surface” is a functional limitation and only requires to perform of function. The current application states that: a cooling element having a temperature ranging from 0 to -30oC so as to produce anesthesia or analgesia at the ocular tissue site.  Similarly, the target-tissue-contacting cooling element 14a in Lisenbee provides a temperature ranging from 0 to -30oC and therefore, the cooling element 14a is configured to contact ocular surface to produce anesthesia or analgesia at the ocular tissue site. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lisenbee et al. (US 3,993,075) with evidence Shock (US 3,942,519) and in view of Grzeszykowki (US 5,184,605).
Regarding claim 20, Lisenbee discloses a device 10 for producing anesthesia or analgesia at eye area, see abstract (or capable of treating at ocular tissue site, as for intended use purpose), the device 12 comprising: a cooling system (a whole unit 10 in Fig. 1, e.g. including a cartridge 18, a probe 14) having a target-tissue-contacting cooling element 14/14a configured to have a temperature ranging from 0 to -30oC, col. 4, lines 46-48.
With regarding the limitation “for an application time of 30 second or less” is a method step in the device claim, therefore, the limitation above is considered as functional limitation or for intended use purpose or depending on treatment, as determined by a physician.  In this case, Lisenbee states that the probe tip 14a cools to the desired working temperature, e.g., -30oC and will remain at that temperature for at least 3-5 minutes, col. 4, lines 48-50.  Therefore, the cooling element 14a is capable of using an application time of 30 seconds or less within the desired temperature -30oC.
Note: Shock is one of evidences to support that the target-tissue-contacting cooling element 136/137 is configured to have a temperature ranging from 0 to -30oC for an application time of 30 seconds or less.  Similarly, the cooling element 14a is capable of using an application of 30 seconds or less within the desired temperature -30oC.
Lesenbee does not disclose that a timer configured to control the application time. 
Grzeszykowski states that it is well-known in the prior art system is equipped with timers that can be programmed for fixed treatment time, col. 1, lines 62-64.
Since the marketplace reflects the reality that applying modern electronics to older mechanical devices is common place, it would have been obvious of one of ordinary skilled in the art to update older mechanical device such as shown in Lesenbee with modern electronic components, i.e., providing a timer that programmed for fixed treatment time, that are commonly available and understood in the art as shown in the Grzeszykowski, in order to gain the commonly understood benefits of such adaptation, such as increased reliability, simplified operation such as avoiding user performs an application time too long that can cause damage tissue. 

Claims 16-19 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over S.P. Amoils (US 3,502,081) with evidence Shock (US 3,942,519).
Regarding claims 16 & 21, Amoils discloses a device, in Figs. 1-1A & 3-5, for producing anesthesia or analgesia by using low temperature at eye area such as cataract extraction or retinal repair, col. 1, lines 25-27 (or capable of treating at ocular tissue site, as for intended use purpose), the device comprising: a cooling system (a whole unit in Figs. 1-1A & 3-5) having a target-tissue-contacting cooling element 6 configured to have a temperature ranging from 0 to -30oC, col. 3, lines 50-69.
Note: Amoils discloses that: General control from one extreme of temperature range to the lower extreme, of -78oC, is effected simply by turning the gas supply on and off, and the more accurate control so as to hold the wall 6/6A at -60oC for retinal surgery, or -30oC for cataract work, col. 3, lines 56-69.  Since the temperature of the wall 6/6A being very low temperature, i.e., -60oC, or -30oC, therefore, the wall 6/6A is fair enough to call as a target-tissue-contacting cooling element.
With regarding the limitation “for an application time of 30 second or less” is a method step in the device claim, therefore, the limitation above is considered as functional limitation or for intended use purpose or depending on treatment, as determined by a physician.  Therefore, the target-tissue-contacting cooling element 6/6A is capable of using an application of 30 seconds or less, as for intended use purpose of treatment.
The device, in Figs. 1-1A, is a handheld device; the target-tissue-contacting cooling element 6/6A comprises a cooling tip 6/6A. 
Note: Shock is one of evidences to support that the target-tissue-contacting cooling element 136/137 is configured to have a temperature ranging from 0 to -30oC for an application time of 30 seconds or less.  Similarly, the target-tissue-contacting cooling element 6/6A in Amoils is capable of using an application of 30 seconds or less.
Regarding claim 17, Amoils discloses a device, in Figs. 1-1A & 3-5, for producing anesthesia or analgesia by using low temperature at eye area, col. 1, lines 25-27 (or capable of treating at ocular tissue site, as for intended use purpose), the device comprising: a cooling system (a whole unit 10 in Figs. 1-1A & 3-5) having a target-tissue-contacting cooling element 6/6A configured to have a temperature ranging from 0 to -30oC, col. 3, lines 50-69.
Note: Amoils discloses that: General control from one extreme of temperature range to the lower extreme, of -78oC, is effected simply by turning the gas supply on and off, and the more accurate control so as to hold the wall 6/6A at -60oC for retinal surgery, or -30oC for cataract work, col. 3, lines 56-69.  Since the temperature of the wall 6/6A being very low temperature, i.e., -60oC, or -30oC, therefore, the wall 6/6A is fair enough to call as a target-tissue-contacting cooling element.
With regarding the limitation “for an application time of 30 second or less” is a method step in the device claim, therefore, the limitation above is considered as functional limitation or for intended use purpose or depending on treatment, as determined by a physician.  Therefore, the target-tissue-contacting cooling element 6/6A is capable of using an application of 30 seconds or less.
Note: Shock is one of evidences to support that the target-tissue-contacting cooling element 136/137 is configured to have a temperature ranging from 0 to -30oC for an application time of 30 seconds or less.  Similarly, the target-tissue-contacting cooling element 6/6A in Amoils is capable of using an application of 30 seconds or less.
With regarding the limitation “wherein the target-tissue-contacting cooling element is configured to contact an ocular surface” in claim 17 is considered as a functional limitation and only requires to perform of a function.  In this case, the cooling element 6/6A in the device, in Figs. 1-1A can be used in the eye area (e.g. cataract extraction or retinal repair) to contact an ocular surface.  
Shock is one of examples to teach that the target-tissue-contacting cooling element 136/137 is configured to contact an ocular surface.  Therefore, a person skilled in the art would recognize that the target-tissue-contacting cooling element 6/6A in Amoils is capable of contacting an ocular surface.
Regarding claim 18, similar to the rejection of claim 17 above, the limitation “wherein the target-tissue-contacting cooling element is configured to contact an ocular surface to produce anesthesia or analgesia at the ocular surface” is a functional limitation and only requires to perform of function. The current application states that: a cooling element having a temperature ranging from 0 to -30oC so as to produce anesthesia or analgesia at the ocular tissue site.  Similarly, the target-tissue-contacting cooling element 6/6A in Amoils provides a temperature ranging from 0 to -30oC or lower to -78oC and therefore, to produce anesthesia or analgesia at the ocular tissue site. 
Regarding claim 19, Amoils discloses a device, in Figs. 1-1A & 3-5, for producing anesthesia or analgesia by using low temperature at eye area, col. 1, lines 25-27 (or capable of treating at ocular tissue site, as for intended use purpose), the device comprising: a cooling system (a whole unit in Figs. 1-1A & 3-5) having a target-tissue-contacting cooling element 6/6A configured to have a temperature ranging from 0 to -30oC, col. 3, lines 50-69.
Note: Amoils discloses that: General control from one extreme of temperature range to the lower extreme, of -78oC, is effected simply by turning the gas supply on and off, and the more accurate control so as to hold the wall 6/6A at -60oC for retinal surgery, or -30oC for cataract work, col. 3, lines 56-69.  Since the temperature of the wall 6/6A being very low temperature, i.e., -60oC, or -30oC, therefore, the wall 6/6A is fair enough to call as a target-tissue-contacting cooling element.
With regarding the limitation “for an application time of 30 second or less” is a method step in the device claim, therefore, the limitation above is considered as functional limitation or intended use purpose or depending on treatment, as determined by a physician.  Therefore, the target-tissue-contacting cooling element 6/6A is capable of using an application time of 30 seconds or less.
Note: Shock is one of evidences to support that the target-tissue-contacting cooling element 136/137 is configured to have a temperature ranging from 0 to -30oC for an application time of 30 seconds or less.  Similarly, the target-tissue-contacting cooling element 6/6A in Amoils is capable of using an application time of 30 seconds or less.
With regarding the limitation “a temperature regulating feedback loop” as required in claim 10, the original specification states that: a temperature regulating feedback loop to maintain highly accurate temperature control, page 13, lines 23-24.  Applicant does not describe any structure that equivalent to the temperature regulating feedback loop. Therefore, as best as understood, Examiner interprets that any device or software or program or anything as long as to maintain accurate temperature control. 
In this case, Amoils discloses that: “By controlling the current in the heater winding 15 the temperature within the cavity of the tip, and therefore of the wall 6, can be maintained within sufficiently precise limits. General control from one (upper) extreme of temperature range (i.e. the ambient temperature) to the lower extreme of -78° C is effected simply by turning the gas supply on and off, and the more accurate control so as to "hold" the wall 6 at -60° C for retinal surgery, although it may accomplished by current control, is preferably regulated empirically by always applying the same experimentally determined voltage. It may here be mentioned that the controlled temperature for retinal operations is considerably lower than for cataract work, the latter usually being done at about 30° C, see col. 3, lines 50-69.   Since the device system in Amoils is capable of controlling the temperature as desired at -78° C, or -60°C or -30°C, therefore, Amoils also discloses a temperature regulating feedback loop for controlling a desired temperature. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over S.P. Amoils (US 3,502,081) with evidence Shock (US 3,942,519) and in view of Grzeszykowki (US 5,184,605).
Amoils discloses a device, in Figs. 1-1A & 3-5, for producing anesthesia or analgesia by using low temperature at eye area, col. 1, lines 25-27 (or capable of treating at ocular tissue site, as for intended use purpose), the device comprising: a cooling system (a whole unit in Figs. 1-1A & 3-5) having a target-tissue-contacting cooling element 6/6A configured to have a temperature ranging from 0 to -30oC, col. 3, lines 50-69.
Note: Amoils discloses that: General control from one extreme of temperature range to the lower extreme, of -78oC, is effected simply by turning the gas supply on and off, and the more accurate control so as to hold the wall 6/6A at -60oC for retinal surgery, or -30oC for cataract work, col. 3, lines 56-69.  Since the temperature of the wall 6/6A being very low temperature, i.e., -60oC, or -30oC, therefore, the wall 6/6A is fair enough to call as a target-tissue-contacting cooling element.
With regarding the limitation “for an application time of 30 second or less” is a method step in the device claim, therefore, the limitation above is considered as functional limitation or for intended use purpose or depending on treatment, as determined by a physician.  Therefore, the target-tissue-contacting cooling element 6/6A is capable of using an application time of 30 seconds or less.
Note: Shock is one of evidences to support that the target-tissue-contacting cooling element 136/137 is configured to have a temperature ranging from 0 to -30oC for an application time of 30 seconds or less.  Similarly, the cooling element 6/6A is capable of using an application of 30 seconds or less.
Amoils does not disclose that a timer configured to control the application time. 
Grzeszykowski states that it is well-known in the prior art system is equipped with timers that can be programmed for fixed treatment time, col. 1, lines 62-64.
Since the marketplace reflects the reality that applying modern electronics to older mechanical devices is common place, it would have been obvious of one of ordinary skilled in the art to update older mechanical device such as shown in Amoils with modern electronic components, i.e., providing a timer that programmed for fixed treatment time, that are commonly available and understood in the art as shown in the Grzeszykowski, in order to gain the commonly understood benefits of such adaptation, such as increased reliability, simplified operation such as such as avoiding user performs an application time too long that can cause damage tissue. 

(2) Response to Argument
REJECTON UNDER 35 U.S.C. §102(a)(1)
I. Claims 1-5, 10-11, 13-15, 17-18 and 21 are anticipated under 35 U.S.C. §102(a)(1) by Shock.
1) Appellant states on pages 7-8 of the Appeal Brief filed 07/27/22 that: it is not seen where “cryogenic instrument” of Shock, referred to the in the abstract thereof, is elucidated in Shock beyond the “instrumentation”, labeled element 12 at Fig. 1. 
In response, the rejection of claims above is not based on the Fig. 1. Instead, Shock is relied in Figs. 6A-6C to demonstrate.  It is noted that the device system 10 in Figs. 1-5 is being used to cut or inserted into the body of the target tissue, i.e. cataract 102 (as shown in Figs. 1-3) and introduced a treatment fluid 22 to the target tissue (as shown in Fig. 5) before using the cryogenic probe 135/136 (as shown in Figs. 6A-6C).  

2) Appellant argues on pages 9-10 of the Appeal Brief filed 07/27/22 that: a freezing means 135, a cryogenic probe 136, tip 137 are not a cooling system of the present invention.  Appellant further states that Shock fails to disclose a “cooling system”.  
In response, according to MEPE §2144.01, it states that:
2144.01    Implicit Disclosure [R-10.2019]
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (A process for catalytically producing carbon disulfide by reacting sulfur vapor and methane in the presence of charcoal at a temperature of "about 750-830°C" was found to be met by a reference which expressly taught the same process at 700°C because the reference recognized the possibility of using temperatures greater than 750°C. The reference disclosed that catalytic processes for converting methane with sulfur vapors into carbon disulfide at temperatures greater than 750°C (albeit without charcoal) was known, and that 700°C was "much lower than had previously proved feasible."); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976) (Reference disclosure of a compound where the R-S-R' portion has "at least one methylene group attached to the sulfur atom" implies that the other R group attached to the sulfur atom can be other than methylene and therefore suggests asymmetric dialkyl moieties.).
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

With regarding to the recitation “a system”, it (a system) is formed at least two or more interdependent or components.  As mentioned in the rejection above, the term “system” defined as: any assembly of electronic, electrical or mechanical component with interdependent function, usually forming a self-contained unit, see https://www.thefreedictionary.com; the term “system” defined as: a regularly interacting or interdependent group of items forming a unified whole, see https://www.merriam-webster.com. In other words, at least two or more interdependent or components forming as a system. 
In this case, Shock states that the freezing means 135 which is in the form of a cryogenic probe 136 having an exposed tip 137 is inserted through the incision and in such a way there is a freezing of the mass of unwanted tissue..., col. 11, line 12-16. Based on the statement above in Shock, the probe 135 by itself cannot become or perform as a freezing means.  Instead, the element 135, i.e. freezing means, must be inherently incorporated with other interdependent elements such as a cryogenic instrument system 136 (cooling system) to freeze the cataract lens.  Thus, it is fair enough to call the cryogenic probe 135/136 is a cryogenic instrument system or equivalent to a cooling system.  The cooling system (cryogenic probe 135/136) having a target-tissue-contacting cooling element 137 configured to have a temperature ranging from 0 to -30oC (e.g. -50°C = -45.6°C; or -40°F = - 40°C, col. 11, lines 64-68) for an application time of 30 seconds or less (e.g. up to 30 seconds, col. 11, lines 47-51).  Furthermore, no further elements are being claimed beyond the cooling system. 

REJECTON UNDER 35 U.S.C. §103
II. Claims 6-7 are obvious under 35 U.S.C. §103 over Shock in view of Hed.
Appellant states on page 10 of the Appeal Brief filed 07/27/22 that: the claimed device is not rendered obvious by Shock in view of Hed at least because the combination of cited references does not teach or suggest each element of the claims.  Appellant further states on page 11 of the Appeal Brief filed 07/27/22 that Hed is silent regarding a device comprising: a “cooling system having a target-tissue-contacting cooling element,” as in the instant claim element, fails to remedy the deficiencies of Shock. 
In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Hed is only used to teach the missing limitation, i.e., the cooling system being a thermoelectric cooling system.  Further, 
It is noted that the claim 1 recites that “a cooling system” but does not require any additional structure beside “a target-tissue-contacting cooling element”.  As mentioned the above, Shock discloses a cooling system having a target-tissue-contacting cooling element. Although Shock is silent regarding of type of the cooling system as list in the claims 6-7 such as:  a thermoelectric cooling system, ... and so on. Meanwhile, Hed does disclose a freeze catheter/probe system including a cooling element (located inside the catheter 10, in Fig. 1, or elements 141 & 142 in Figs. 6A-6B); wherein the cooling system is a thermoelectric cooling system, col. 12, lines 7-col. 13, line 18.  Because Shock and Hed are from the same field of endeavor as the claimed invention- cooling system, i.e. thermoelectric cooling system. Thus, a person skilled in the art would recognize that using a thermoelectric cooling system, as taught by Hed, to obtain into the cooling system in Shed, in order to freeze the probe in desired temperature quickly. 
 
III. Claims 8-9 are obvious under 35 U.S.C. §103 over Shock.
Appellant states on page 12 of the Appeal Brief filed 07/27/22 that: Shock is deficient for failing to disclose or suggest every element of claim 1, upon claims 6-7 depend, as Shock fails to teach or suggest the element of a device comprising a “cooling system having a target-tissue-contacting cooling element,” as recited in claim 1. 
In response, with the said in the rejection and response to the arguments above, Shock clearly discloses a cooling system 135/136 having a target-tissue-contacting cooling element 137.

IV. Claims 11 and 13-15 are obvious under 35 U.S.C. §103 over Lisenbee in view of Shock.
1) Appellant states on page 13 of the Appeal Brief filed 07/27/22 that: the claimed methods are not rendered obvious by Lisenbee in view of Shock because the combination of cited references does not teach or suggest each element of the claims.  Appellant further states on page 13 of the Appeal Brief filed 07/27/22 that: Shock, is directed to techniques related to “the removal of cataracts,” in contrast to method of producing anesthesia or analgesia, as in the present invention.  Appellant further states that: Shock fails to teach or suggest this claimed invention.  Shock at col. 11, lines 39-58, refers to a cataract removal procedure involving “effecting a freezing of the lens” of an eye, wherein maintaining the Shock device within the lens of an eye for a specified period of time is “more than sufficient to effect the freezing of the nucleus of the lens”.  
In response, appellant’s arguments rely on language solely recited in preamble recitations in claim(s) 11 & 13-15. When reading the preamble in the context of the entire claim, the recitation “producing anesthesia or analgesia at an ocular tissue site of a subject” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
In this case, the claimed invention does not require any specific drug or other method of producing anesthesia or analgesia at an ocular tissue site, beside a requirement of using a device comprising a cooling system having a target-tissue-contacting cooling element having a temperature range from 0-30oC for application time of 30 seconds or less.   Similarly, Lisenbee discloses a device 10 comprising: a cooling system (including cartridge 18 and probe 14) having a target-tissue-contacting cooling element 14a having a temperature range from 0-30oC for an application time of 3 to 5 mins at the ocular tissue site, col. 3, lines 43-54 & col. 4, lines 45-48.  Meanwhile, the claimed invention requires that the application time of 30 seconds or less.  However, Shock discloses that to accomplish the freezing, the cryogenic probe 136 is inserted at ocular tissue site, for approximately up to 30 seconds is more than sufficient to effect the freezing of the target tissue, i.e. ocular tissue site, col. 11, lines 47-53.
Giving such a teaching by Shock, a person having ordinary skill in the art would have easily recognizes that modifying the method of Lisenbee with performing an application time of 30 seconds or less, as taught by Shock, would provide the benefit of effective in freezing at the target tissue, i.e. ocular tissue site. 
With regarding the limitation “producing anesthesia or analgesia at an ocular tissue site of a subject”, it is well-known in the medical art that a freezing method is being used for numbing tissue or reducing in pain.  In other words, the cooling device system and freezing method in Lisenbee in view of Shock is capable of producing anesthesia or analgesia at a target tissue, i.e. an ocular tissue site.

2) Appellant further states that Shock is silent regarding contacting an ocular tissue site “for an application time of 30 seconds or less so as to produce anesthesia or analgesia at the ocular tissue site,” as in the instant claim. 
In this response, Shock clearly shows in Figs. 6A-6C that the probe 135/136 contacts at ocular tissue site for an application of 30 second or less (e.g. up to 30 seconds of contact with the less, col. 11, lines 47-53. With regarding the limitation “producing anesthesia or analgesia at an ocular tissue site of a subject”, it is well-known in the medical art that a freezing method is being used for numbing tissue or reducing in pain.  In other words, the cooling device system and freezing method in Shock is capable of producing anesthesia or analgesia at a target tissue, i.e. an ocular tissue site.

V. Claims 16-18 and 21 are obvious under 35 U.S.C. §103 over Lisenbee with evidence of Shock.
Appellant states on page 14 of the Appeal Brief filed 07/27/22 that: Lisenbee does not specify that the Lisenbee device is configured for application, i.e., contacting an ocular tissue site- for 30 seconds or less, as in the instant claims.
In response, the device claims 16-18 & 21 depend on the independent claim 1; where in the claim 1 requires that “...a target-tissue-contacting cooling element configured to have a temperature ranging from 0 to 30oC for an application time of 30 seconds or less.” 
It is noted that the limitation “... configured to have a temperature ranging from 0 to 30oC for an application time of 30 seconds or less”, this is considered as a functional limitation which only requires the capability of performing the claimed function.  In this case, Lisenbee clearly shows in Figs. 1-2 that a cooling system (a whole unit 10 in Fig. 1, e.g. including a cartridge 18, a probe 14) having a target-tissue-contacting cooling element 14/14a configured to have a temperature ranging from 0 to -30oC, col. 4, lines 46-48.
The question is: Can the target-tissue-contacting element 14/14a in Lisenbee able to perform the function such as: for an application time of 30 second or less?
The answer is: Yes, Examiner finds that the probe tip 14a cools to the desired working temperature, e.g. -30oC and remains at that temperature for at least 3 to 5 minutes, col. 4, lines 46-48.  Therefore, the target-tissue-contacting cooling element 14/14a in Lisenbee is capable of using for application time of 30 seconds or less to maintain the temperature -30oC.
In addition, Examiner provides an evidence, i.e. Shock to support that the target-tissue-contacting cooling element 136/137 is configured to have a temperature ranging from 0 to -30oC for an application time of 30 seconds or less. Shock states that” to accomplish this freezing, the cryogenic probe 136 is maintaining of temperature of the probe tip 137 in between -50°F(-45.6°C); 0°F (-32°C) or -40°F (- 40°C), col. 11, lines 64-68, for an application time of 30 seconds or less (e.g. up to 30 seconds, col. 11, lines 47-51).  Therefore, a person skilled in the art would recognize that the device of Lisenbee can be used for application time of 30 seconds or less for a certain treatment at ocular tissue site. 
For all the reasons above, Examiner firmly states that the device of Lisenbee is configured for application, i.e., contacting an ocular tissue site- for 30 seconds or less, as required in the instant claims. 

VI. Claim 20 is obvious under 35 U.S.C. §103 over Lisenbee with evidence of Shock in view of Grzeszykowki.
Appellant states on page 15 of the Appeal Brief filed 07/27/22 that: Lisenbee with evidence of Shock fails to teach or suggest the element of “a cooling system having a target-tissue-contacting cooling element configured to have a temperature ranging from 0 to -300C for an application time of 30 seconds or less,” as recited in claim 1.  Grzeszykowki, cited solely for allegedly teaching “a timer configured to control the application time,” does not make up for the deficiencies of Lisenbee with evidence of Shock.
In response, Examiner provides many evidences in part V of the Response to Arguments above to support that Lisenbee in view of Shock clearly suggest the limitation of “a cooling system having a target-tissue-contacting cooling element configured to have a temperature ranging from 0 to -300C for an application time of 30 seconds or less,” as recited in claim 1.

VII. Claim 16-19 and 21 is obvious under 35 U.S.C. §103 over S.P. Amoils with evidence of Shock.
Appellant states on page 16 of the Appeal Brief filed 07/27/22 that: S.P. Amoils fails to disclose the instant claim such as: “a cooling system having a target-tissue-contacting cooling element configured ... for an application time of 30 seconds or less,” as recited in claim 1..  Shock, which cited as evidence in connection with this rejection, also fails to teach or suggest this claim element. 
In response, the device claims 16-18 & 21 depend on the independent claim 1; where in the claim 1 requires that “...a target-tissue-contacting cooling element configured to have a temperature ranging from 0 to 30oC for an application time of 30 seconds or less.” 
It is noted that the limitation “... configured to have a temperature ranging from 0 to 30oC for an application time of 30 seconds or less”, this is considered as a functional limitation which only requires the capability of performing the claimed function.  In this case, S.P. Amoils discloses a cooling system (a whole unit in Figs. 1-1A & 3-5) having a target-tissue-contacting cooling element 6/6A configured to have a temperature ranging from 0 to -30oC, col. 3, lines 56-69.  With regarding the limitation “for an application time of 30 second or less” is a method step in the device claim, therefore, the limitation above is considered as functional limitation or intended use purpose or depending on treatment, as determined by a physician.  Therefore, the target-tissue-contacting cooling element 6/6A is capable of using an application time of 30 seconds or less.
In addition, Examiner provides an evidence, i.e. Shock to support that the target-tissue-contacting cooling element 136/137 is configured to have a temperature ranging from 0 to -30oC for an application time of 30 seconds or less. Shock states that” to accomplish this freezing, the cryogenic probe 136 is maintaining of temperature of the probe tip 137 in between -50°F(-45.6°C); 0°F (-32°C) or -40°F (- 40°C), col. 11, lines 64-68, for an application time of 30 seconds or less (e.g. up to 30 seconds, col. 11, lines 47-51).  Therefore, a person skilled in the art would recognize that target-tissue-contacting cooling element in the device of S.P. Amoils can be used for application time of 30 seconds or less for a certain treatment at ocular tissue site. 

VIII. Claim 20 is obvious under 35 U.S.C. §103 over S.P. Amoils with evidence of Shock in view of Grzeszykowki.
Appellant states on page 17 of the Appeal Brief filed 07/27/22 that: S.P. Amoils with evidence of Shock fails to teach or suggest the element of “a cooling system having a target-tissue-contacting cooling element configured to have a temperature ranging from 0 to -300C for an application time of 30 seconds or less,” as recited in claim 1.  Grzeszykowki, cited solely for allegedly teaching “a timer configured to control the application time,” does not make up for the deficiencies of S.P. Amoils with evidence of Shock.
In response, Examiner provides many evidences in part V above of the Response to Arguments that to support that S.P. Amoils with evidence of Shock clearly suggest the limitation of “a cooling system having a target-tissue-contacting cooling element configured to have a temperature ranging from 0 to -300C for an application time of 30 seconds or less,” as recited in claim 1.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/QUYNH-NHU H. VU/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        
Conferees:
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783                                                                                                                                                                                                        
/GREGORY A ANDERSON/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.